COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ex parte Joseph Gomez

Appellate case number:     01-20-00004-CR, 01-20-00005-CR

Trial court case number: 1657519

Trial court:               338th District Court of Harris County

        On July 13, 2021, the Court of Criminal Appeals issued a mandate remanding these
appeals to this Court. In its opinion, the Court of Criminal Appeals directed this Court to
consider, on remand, whether the trial court abused its discretion by raising the bail amount from
$40,000 to $150,000. Ex parte Gomez, PD-0724-20, 2021 WL 2346458, at *5 (Tex. Crim. App.
June 9, 2021). The Court of Criminal Appeals stated that the review should focus on whether the
$150,000 amount of bail was excessive, id. at *4, and whether “the record shows [the] trial court
arbitrarily found ‘insufficient bond.’” Id. at *5. The Court of Criminal Appeals also directed this
Court to “address Appellant’s remaining points of error, if necessary.” Id.
        The Court orders the parties to file supplemental briefs of no more than 5,000 words that
address: (1) the status of the case, including actions taken in the trial court while this matter has
been on appeal; (2) what remaining issues the party contends must be addressed by this Court;
and (3) the impact, if any, of the opinion of the Court of Criminal Appeals on any remaining
issues. In addition, the parties are ordered to supplement the record with any documents
necessary to support statements of fact or procedural history made in its supplemental brief.
       The supplemental briefs are due on Thursday, August 26, 2021.
       The supplemental clerk’s records, if any, must be filed by Thursday, August 26, 2021.
       In light of this order, appellant Joseph Gomez’s motion to submit briefing on remand is
denied as moot.
       It is so ORDERED.


Judge’s signature: _____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court

Date: ___July 27, 2021______